SULLIVAN, C. J.
This action was brought by the plaintiff, Mrs. Kuhnen, to set aside a decree of divorce theretofore granted to her husband, Andy Kuhnen, the defendant and appellant herein, and for a decree dissolving the bonds of matrimony between them, and for a partition and division of certain community property.
After a trial the court refused to set aside the decree of divorce but did partition and make a division of the com*714munity property, and this appeal is from that decree or judgment.
Several errors are assigned, but upon a careful consideration of each, we find that there is no merit in them or either of them.
The judgment of the trial court must therefore be affirmed, and it is so ordered, with costs in favor of the respondent.
Budge and Morgan, JJ., concur.